DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/24/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 1/24/2022, with respect to the rejection(s) of amended claim(s) 1-20 under 103(a) have been fully considered and are persuasive.  The previous rejection does not apply to the combination of references in the newly amended claims, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Applicant further argues the claim interpretation on Pg7-Pg8. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first pot or the second pot does not need to be in opposing positions in the first and second configurations) are not recited in the rejected claim(s). Although Applicant argues that either the first or second pot can be both the upper or lower pot in both configurations, this is not positively recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Response to Amendment
Claim Interpretation
Claim 1 recites “wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot”. For purpose of examination between the first and second pot, it is interpreted that the first and second pot are in opposite positions between the first and second configurations. In other words, the upper pot in the first configuration must be the first or second pot. And in the second configuration, the first pot must be in the opposing position compared to the first configuration. Similarly for the second pot, it will be the opposite position compared to its location in the first configuration.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meder (US2015/0129411) in view of Pradeep et al. (US2014/0216993; hereinafter “Pradeep”), and WaterKey (NPL – Steam Distilled Water Purifiers).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-2, 7-17, and 20, Meder discloses a water purification kit (See Meder par. [1-2]; purification of liquids to provide clean potable water) comprising: 
A) a first pot (See Meder Fig. 1, par. [19-20]; either chamber 102 or chamber 110 being the first pot.);
B) a second pot (See Meder Fig. 1, par. [19-20]; the other of chamber 102 or chamber 110 being the other second pot);
C) a filter (See Meder par. [60-61], Fig. 6; auxiliary baffle that separates high purity steam from droplets of contaminated water by creating a barrier);
D) a condensation collector (See Meder par. [36], Fig. 2-3; condensation lid that provides a closed environment for the steam to condense on the condensation lid);
E) wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other);
G) wherein, in the second configuration, the upper pot and the lower pot form a water distillation system in which the condensation collector is disposed between the upper pot and the lower pot such that the condensation collector is configured to collect condensation resulting from steam generated by the lower pot (See Meder Fig. 1-3/4a-b/6-7, par. [36, 49-59]; condensation lid 16 is located between the two pots, the boiling vessel is filled with raw water, placed on a heat source, where the steam travels to the condensation area and onto the condensation surface), the upper pot is fluidly coupled to the lower pot and is configured to receive a first amount of undistilled water (See Meder par. [20], Fig. 1-7; the cooling vessel 110 is provided and contains cool water to act as a heat sink and increase the rate of steam condensation), the lower pot is configured to receive a second amount of undistilled water from the upper pot (See Meder par. [21-22, 50, 57]; boiling vessel is partially filled with raw water. The cooling vessel removes heat from the steam and turns the steam into distillate, and further contains water that can be used for cooling the steam back into liquid water when placed on top of the condensation chamber), and the lower pot is configured to receive thermal energy to heat the second amount of undistilled water to a temperature above an evaporating point of the water (See Meder Fig. 7-8, par. [49-59]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor), such that at least a portion of the second amount of undistilled water is converted to steam and thereafter collected by the condensation collector (See Meder Fig. 7-8, par. [49-59]; steam is then cooled and converted into condensation).
Meder does not disclose F) wherein, in the first configuration, the upper pot and the lower pot form a water filtration system in which water flows from the upper pot, through the filter, and into the lower pot, the water being converted to filtered water upon flowing through the filter, and wherein the lower pot at least temporarily collects the filtered water.
Regarding claims 16, 17, and 20; Meder discloses a multi-configuration water purification system (See Meder par. [61]; designed so that it could be assembled in multiple configurations) comprising:
A) a first pot (See Meder Fig. 1, par. [19-20]; either chamber 102 or chamber 110 being the first pot.);
B) a second pot (See Meder Fig. 1, par. [19-20]; the other of chamber 102 or chamber 110 being the other second pot);
C) a filter (See Meder par. [60-61], Fig. 6; auxiliary baffle that separates high purity steam from droplets of contaminated water by creating a barrier);
D) a condensation collector (See Meder par. [36], Fig. 2-3; condensation lid that provides a closed environment for the steam to condense on the condensation lid);
E) wherein the first pot and the second pot are configurable between a first configuration and a second configuration, wherein, in the first configuration and the second configuration, the first pot is either an upper pot or a lower pot, and the second pot is the other of the upper pot and the lower pot (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other);
G) wherein, in the second configuration, the upper pot and the lower pot form a water distillation system in which the condensation collector is disposed between the upper pot and the lower pot such that the condensation collector is configured to collect condensation resulting from steam generated by the lower pot (See Meder Fig. 1-3/4a-b/6-7, par. [36, 49-59]; condensation lid 16 is located between the two pots, the boiling vessel is filled with raw water, placed on a heat source, where the steam travels to the condensation area and onto the condensation surface), the upper pot is fluidly coupled to the lower pot and is configured to receive a first amount of undistilled water (See Meder par. [20], Fig. 1-7; the cooling vessel 110 is provided and contains cool water to act as a heat sink and increase the rate of steam condensation), the lower pot is configured to receive a second amount of undistilled water from the upper pot (See Meder par. [21-22, 50, 57]; boiling vessel is partially filled with raw water. The cooling vessel removes heat from the steam and turns the steam into distillate, and further contains water that can be used for cooling the steam back into liquid water when placed on top of the condensation chamber), and the lower pot is configured to receive thermal energy to heat the second amount of undistilled water to a temperature above an evaporating point of the water (See Meder Fig. 7-8, par. [49-59]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor), such that at least a portion of the second amount of undistilled water is converted to steam and thereafter collected by the condensation collector (See Meder Fig. 7-8, par. [49-59]; steam is then cooled and converted into condensation).
Meder does not disclose F) wherein, in the first configuration, the upper pot and the lower pot form a water filtration system in which water flows from the upper pot, through the filter, and into the lower pot, the water being converted to filtered water upon flowing through the filter, and wherein the lower pot at least temporarily collects the filtered water.
However, Meder does indicate that the system may be designed so that parts and components can be assembled in various configuration (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations). 
WaterKey relates to the prior art by disclosing a purification method that utilizes two pots in a stacked configuration to distill water (WaterKey left figure “Waterwise Non-Electric Steam Distiller”). WaterKey indicates that distillation combined with carbon filtration is one water treatment technology that most completely reduces the widest range of contaminants, including biological, organic and inorganic elements. In distillation, the prolonged boiling process kills virtually all types of microorganisms, including bacteria, viruses and parasites; however, the contaminants remain in the boiling chamber as part of the residue. Therefore, a distillation system with activated carbon post filtration and venting is effective in removing pesticides and VOCs (volatile organic compounds) (WaterKey Steam Distilled Water Purifiers).
Pradeep relates to the prior art by also disclosing a water purification method to provide clean drinking water (See Pradeep abstract, par. [5]), and further discloses a gravity-fed storage water purifier (Pradeep Pr. 60; Fig. 5). Pradeep further indicates that a major advantage of gravity filtration techniques for microorganism removal is the low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Meder’s multiple pot / container system that utilizes a distillation technique (See Meder Fig. 1-8; the chamber 102 or 110 are either on top or bottom of each other) with stacked containers that utilizes gravity filtration (WaterKey left figure “Waterwise Non-Electric Steam Distiller”), in order to provide the major advantage of gravity filtration techniques for microorganism removal of low cost of water purification, zero electricity consumption, no requirement of running water for operation, and effective removal of microorganisms from drinking water (See Pradeep par. [7]). Since WaterKey indicates that in distillation, the contaminants (microorganisms, including bacteria, viruses and parasites) are killed off due to the prolonged boiling process, however remain in the boiling chamber as part of the residue. Thus, utilizing a distillation purification, combined with carbon filtration (i.e. gravity filtration that is suggested by Pradeep) is one water treatment technology that most completely reduces the widest range of contaminants, including biological, organic and inorganic elements (WaterKey Steam Distilled Water Purifiers). 
Additionally, the reduction of electricity consumption further reduces the cost of the water purification process. Since Meder looks to purify water and further indicates that the containers may be assembled in various configurations (See Meder par. [43, 61]; in one or more configurations, the device could be designed so that the parts and components of the device could be assembled in various configurations), and further is shown to utilize a heat source (i.e. requires combustion of a fuel source which will increase water purification costs) (See Meder par. [50-51]; boiling of the fluid in order to generate a steam to purify the water. Pr. 18 the apparatus may be utilized with at least an electric stove or a propane stove. Both of which would require energy to operate.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included
Claim 2: The kit according to claim 1, further comprising a lid and a latch mechanism, and wherein in the first configuration the latch mechanism locks the upper pot closed using the lid (WaterKey left figure; Waterwise contains a lid with screws and a vertical bar attached to the side. This appears to attach the lid to the pot).
Claim 7: The kit according to claim 1, wherein the condensation collector is a collection plate, and wherein the collection plate is disposed between the upper pot and the lower pot in the second configuration (See Meder par. [36], Fig. 2-3; condensation lid 16/auxiliary baffle 40. The condensation device is between the pots.).
Claim 8: The kit according to claim 7 wherein, in operation in the second configuration, the steam condenses on a bottom of the upper pot and preheats the undistilled water in the upper pot, and wherein condensation on the bottom of the upper pot drips onto the collection plate (See Meder Fig. 7-8, par. [51, 57]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor. The steam is then cooled underneath the upper pot, and converted into condensation).
Claim 9: The kit according to claim 1, further comprising a valve configured to regulate a flow of undistilled water from the upper pot to the lower pot (Pradeep Pr. 60; Fig. 5; float valve 502 located within the container that closes when the water level in the water purifier reaches a predetermined level).
Claim 10: The kit according to claim 9, wherein the valve includes a float that is responsive to water level in the lower pot and that actuates the valve to regulate flow of water from upper pot to lower pot (Pradeep Pr. 60; Fig. 5; float valve 502 located within the container that closes when the water level in the water purifier reaches a predetermined level).
Claim 11: The kit according to claim 1, wherein the first pot is the upper pot in the first and second configurations and the second pot is the lower pot in the first and second configurations (See Meder Fig. 1; chamber 102 being on the bottom, while chamber 110 being on top. See combination supra.).
Claim 12: The kit according to claim 1, wherein the first pot is the upper pot in the first configuration and is the lower pot in the second configuration, and wherein the second pot is the lower pot in the first configuration and is the upper pot in the second configuration (See combination supra. See Meder Fig. 7-8, par. [51, 57]; the pot or kettle of boiling vessel 102 is placed on a source of heat that then boils the water which converts the liquid to vapor.).
Claim 13: The kit according to claim 1, wherein water purification occurs at a rate of less than 20 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).
Claim 14: The kit according to claim 1, wherein water purification occurs at a rate of less than 10 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).
Claim 15: The kit according to claim 1, wherein water purification occurs at a rate of less than 5 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).
Claim 17: The multi-configuration water purification system of claim 16, further comprising a lid and a latch mechanism, and wherein in the first configuration the latch mechanism locks the upper pot closed using the lid (WaterKey left figure; Waterwise contains a lid with screws and a vertical bar attached to the side. This appears to attach the lid to the pot).
Claim 20: The multi-configuration water purification system of claim 16, wherein water purification occurs at a rate of less than 20 gallons per hour (See Pradeep par. [11, 44]; typical carbon block water purifier operates at 3-6 L/hr, i.e. 0.79-1.59 gph).

Claims 3, 5-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meder (US2015/0129411) in view of Pradeep et al. (US2014/0216993; hereinafter “Pradeep”), and WaterKey (NPL – Steam Distilled Water Purifiers), as applied in claim 3 and 17 above, and further in view of Beach et al. (US2009/0314703; hereinafter “Beach”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 3, 5-6, the combination of Meder, Pradeep, and WaterKey discloses the kit according to claim 2 (See combination supra). 
The combination of Meder, Pradeep, and WaterKey does not disclose further comprising an air valve, the air valve being mounted on the lid or the upper pot, wherein when the lid is latched to the upper pot an air tight seal is formed, and wherein the air valve is configured to allow pressurized air to flow into the upper pot when the air tight seal is formed to pressurize an interior of the upper pot, wherein pressurization of the interior of the upper pot causes an increased rate of water flow through the filter relative to when the interior of the upper pot is at ambient pressure.
Regarding claim 18; the combination of Meder, Pradeep, and WaterKey discloses the multi-configuration water purification system of claim 17 (See combination supra).
The combination does not disclose further comprising an air valve, the air valve being mounted on the lid or the upper pot, wherein when the lid is latched to the upper pot an air tight seal is formed, and wherein the air valve is configured to allow pressurized air to flow into the upper pot when the air tight seal is formed to pressurize an interior of the upper pot, wherein pressurization of the interior of the upper pot causes an increased rate of water flow through the filter relative to when the interior of the upper pot is at ambient pressure.
Beach relates to the prior art by disclosing a water filtration/purification system (Beach abstract); and further discloses utilizing a pressurization cap containing a Schrader valve (i.e. air valve) connected to each housing for pressurizing one, several, or all of the stages in the housing (Beach abstract; Pr. 48; pressure is provided by a standard bicycle tire pump.). The pressure cap allows the system to increase the flow through the filtration stage (Beach Pr. 53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that has multiple containers and contains a Schrader valve (i.e. air valve), at the top of the system, in order to allow the system to increase the flow through the filtration stage (Beach Pr. 53).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included
Claim 5: The kit according to claim 3, wherein the air valve is a Schrader valve (Beach abstract; Pr. 48; Schrader valve is utilized, and pressure is provided by a standard bicycle tire pump.).
Claim 6: The kit according to claim 3, wherein the air valve comprises a valve stem configured to receive a female fitting of a tire pump (Beach abstract; Pr. 48; Schrader valve is utilized, and pressure is provided by a standard bicycle tire pump. A bicycle pump contains the female fitting.).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meder (US2015/0129411), Pradeep et al. (US2014/0216993; hereinafter “Pradeep”), WaterKey (NPL – Steam Distilled Water Purifiers), and Beach et al. (US2009/0314703; hereinafter “Beach”), as applied to claim 3 and 18 above, with evidence by Wang (US2012/0204973).
Applicant’s claims are directed towards an apparatus.
Regarding claim 4; the combination of Meder, Pradeep, WaterKey, and Beach discloses the kit according to claim 3 (See combination supra), wherein the valve stem is configured to receive a female fitting of a bicycle tire pump to receive the pressurized air from the bicycle tire pump (Beach abstract; Pr. 48; Schrader valve is utilized, and pressure is provided by a standard bicycle tire pump. A bicycle pump contains the female fitting.).
The combination of Meder, Pradeep, WaterKey, and Beach does not disclose wherein the air valve is a pneumatic tire valve having a valve stem, wherein the valve stem has a diameter of approximately 8 millimeters.
Regarding claim 19; the combination of Meder, Pradeep, WaterKey, and Beach discloses the multi-configuration water purification system of claim 18 (See combination supra), wherein the valve stem is configured to receive a female fitting of a bicycle tire pump to receive the pressurized air from the bicycle tire pump (Beach abstract; Pr. 48; Schrader valve is utilized, and pressure is provided by a standard bicycle tire pump. A bicycle pump contains the female fitting.).
The combination of Meder, Pradeep, WaterKey, and Beach does not disclose wherein the air valve is a pneumatic tire valve having a valve stem, wherein the valve stem has a diameter of approximately 8 millimeters.
Wang relates to the prior art by disclosing Schrader valves, and indicates that Schrader valves are also called the American valve having an outer diameter of 8 mm and used on virtually every motor vehicle in the world today (See Wang par. [4]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a Schrader valve, to have an outer diameter of 8 mm, since it is a standard size outer diameter for the valve, and that Schrader valves are utilized on virtually every motor vehicle in the world today.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnston (2004/0055301) – water displacement apparatus, that has a condenser configuration.
Fujimura (US5744037) – treating foul water, where it discloses method of drying (i.e. evaporating) and gravity filtration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/PATRICK ORME/Primary Examiner, Art Unit 1779